Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 18, 2022

                                     No. 04-22-00032-CV

                           IN THE INTEREST OF N.M.R., a child,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01170
                          Honorable Martha Tanner, Judge Presiding


                                        ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The briefs of appellants K.H. and L.R. were originally due on February 28,
2022. On that date, appellant K.H. filed a motion requesting a thirty-day extension of time, and
we granted that motion. Although we did not receive a similar motion from appellant L.R., we
also extended his briefing deadline until March 31, 2022. K.H. timely filed her brief on March
31, 2022, but we did not receive either a brief or a motion for extension of time from L.R. On
April 7, 2022, we ordered L.R.’s appointed counsel to file L.R.’s brief by April 18, 2022.

       On April 11, 2022, the district clerk filed a supplemental clerk’s record containing an
order appointing new appellate counsel for L.R. On April 18, 2022, L.R.’s new appointed
counsel filed a motion requesting a fourteen-day extension of time to file the brief. After
consideration, we GRANT the motion and ORDER appellant to file his brief by May 2, 2022.
Appellant is advised that further extensions of time will be disfavored.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court